Citation Nr: 0843703	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  08-17 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to July 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for bilateral 
hearing loss.  Service connection for left ear hearing loss 
was eventually granted in April 2008.


FINDINGS OF FACT

On December 2, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal involving 
entitlement to service connection for right ear hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the veteran's claim for entitlement to service 
connection for right ear hearing loss.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  On December 2, 
2008, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran that he 
wished to withdraw his appeal involving entitlement to 
service connection for right ear hearing loss.  As the 
veteran has withdrawn his appeal regarding this issue, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


